 

 

AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled}

 

UNITED sTATEs DIsTRiCT COURT N@V 2 0 2018
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

CLEFlK US Dl‘$lHiCi COUHT
SOLJTH[-`RN DFFTFHC`|` OF CAL|FOFINFA

United states Of America JUDGMENT imparts sE.D...i..“.._F‘JU°t`/.

V_ (For Oifenses Committed On or After November 1, 1987)

 

 

Javier HernandeZ-Gonzalez Case Number: 3:18'mj`22776'LL

Nora K. I-Iirozawa
Defendam ’s Attorney

REGISTRATI()N NO. 86888408

 

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§sl
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

E The defendant has been found not guilty on count(s)
_ |E Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $IU WAIVED Fine: WAIVED

|Z Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

C| Court recommends defendant be deported/removed with relative, charged in case _

IT IS OR_DERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all iines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

/M/

Ho‘No'RABL’E Ro'BERT N. BLo_ni_< _____
UNITED srA'rEs MAGISTRATE JUDGE

3:18-mj-22776-LL

 

